DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed June 18, 2020 and the Information Disclosure Statement (IDS) January 8, 2021.

Claims 1-20 are pending in the application.  Claims 1, 17, and 19 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on January 8, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20190165207 A1 to Kim et al. (referred to hereafter as “Kim”).

Regarding claim 1, Kim teaches a single pixel multi-color micro light-emitting diode (LED) device for a display panel {Figure 25, for example}, comprising: a substrate {1510}; two or more LED structure layers {1230, 1330, and 1430} comprising: a first LED structure layer {1230} stacked on top of the substrate; and a second LED structure {1330} layer stacked on top of the first LED structure layer; wherein the first LED structure layer {1230}, and the second LED structure layer {1330} substantially overlap laterally with one another to form a light path that combines light emitted from the first LED structure layer, and the second LED structure layer {“light generated from the first LED stack 1230 can be emitted outside through the second and third LED stacks 1330 and 1430” {paragraph [0280]}. Regarding claim 2 (that depends from claim 1), Kim teaches the two or more LED Regarding claim 3 (that depends from claim 2), Kim teaches a first bonding layer between the substrate {1510} and the first LED structure layer {1230}; a second bonding layer {1550} between the first LED structure layer {1230} and the second LED structure layer {1330}; and a third bonding layer {1570} between the second LED structure layer {1330} and the third LED structure layer {1430}. Regarding claim 5 (that depends from claim 2), Kim teaches the substrate supports a pixel driver and the each of the first, second and third LED structure layers is electrically connected to the pixel driver {“the drive circuit according to an exemplary embodiment includes at least two transistors Tr1, Tr2 and a capacitor. When a power source is connected to selection lines Vrow1 to Vrow3 and voltage is applied to data lines Vdata1 to Vdata3, the voltage is applied to the corresponding light emitting diode. In addition, the corresponding capacitors are charged according to the values of Vdata1 to Vdata3. Since a turned-on state of the transistor Tr2 can be maintained by the charged voltage of the capacitor, the voltage of the capacitor can be maintained and applied to the light emitting diodes LED1 to LED3, even when power supplied to Vrow1 Regarding claim 6 (that depends from claim 5), Kim teaches the pixel driver comprises a thin-film transistor pixel driver or a silicon CMOS pixel driver {“The transistors Tr1, Tr2 and the capacitor may be formed inside the support substrate 2510. For example, thin film transistors formed on a silicon substrate may be used for active matrix driving” (paragraph [0446])}.Regarding claim 7 (that depends from claim 2), Kim teaches a first reflection layer {1250} between the substrate {1510} and the first LED structure layer {1230}; a second reflection layer {1370} between the first LED structure layer {1230} and the second LED structure layer {1330}; and a third reflection layer {1370} between the second LED structure layer {1330} and the third LED structure layer {1430}. Regarding claim 9 (that depends from claim 2), Kim teaches first light emitted from the first LED structure layer propagates through the second LED structure layer and the third LED structure layer, and second light emitted from the second LED structure layer propagates through the third LED structure {“light generated from the first LED stack 1230 can be emitted outside through the second and third LED stacks 1330 and 1430” {paragraph [0280]}. Regarding claim 10 (that depends from claim 5), Kim teaches each of the first, second and third LED structure layers comprises: an epitaxial structure {paragraph [0199]} forming an LED within the respective LED structure layer; a lower conductive layer electrically connected to a bottom of the LED {“Here, the light emitting diodes LED1 to LED3 may correspond to the first to third LED stacks 2230, 2330, and 2430 stacked in one pixel, respectively. The anodes of the first to third LED stacks 2230, 2330, and 2430 are connected to the transistor Tr2 and the cathodes thereof are connected to the ground” (paragraph [0447])}; and an upper conductive layer electrically connected to a top of the LED {“Here, the light emitting diodes LED1 to LED3 may correspond to the first to third LED stacks 2230, 2330, and 2430 stacked in one pixel, respectively. The anodes of the first to third LED stacks 2230, 2330, and 2430 are connected to the transistor Tr2 and the cathodes thereof are connected to the ground” (paragraph [0447])}; wherein the lower conductive layer is also electrically connected to the pixel driver and the upper conductive layer is also electrically connected to a common electrode {“Here, the light emitting diodes LED1 to LED3 may correspond to the first to third LED stacks 2230, 2330, and 2430 stacked in one pixel, respectively. The anodes of the first to third LED stacks 2230, 2330, and 2430 are connected to the transistor Tr2 and the cathodes thereof are connected to the ground” (paragraph [0447])}. Regarding claim 11 (that depends from claim 10), Kim teaches the epitaxial structure of each of the first, second and third LED structure layers is selected from one or more Regarding claim 13 (that depends from claim 10), Kim teaches an anode metal contact pad electrically connected to the lower conductive layer of each of the first, second and third LED structure layer {“Here, the light emitting diodes LED1 to LED3 may correspond to the first to third LED stacks 2230, 2330, and 2430 stacked in one pixel, respectively. The anodes of the first to third LED stacks 2230, 2330, and 2430 are connected to the transistor Tr2 and the cathodes thereof are connected to the ground” (paragraph [0447])}; a first cathode metal contact pad electrically connected to the upper conductive layer of the first LED structure layer {“Here, the light emitting diodes LED1 to LED3 may correspond to the first to third LED stacks 2230, 2330, and 2430 stacked in one pixel, respectively. The anodes of the first to third LED stacks 2230, 2330, and 2430 are connected to the transistor Tr2 and the cathodes thereof are connected to the ground” (paragraph [0447])}; a second cathode metal contact pad electrically connected to the upper conductive layer of the second LED structure layer; and a third cathode metal contact pad electrically connected to the upper conductive layer of the third LED structure layer {“Here, the light emitting diodes LED1 to LED3 may correspond to the first to third LED stacks 2230, 2330, and 2430 stacked in one pixel, respectively. The anodes of the first to third LED stacks 2230, 2330, and 2430 are connected to the transistor Tr2 and the cathodes thereof are connected to the ground” (paragraph [0447])}. Regarding claim 15 (that depends from claim 10), Kim teaches the LEDs of different LED structure layers produce light of different wavelengths {“Since the first LED stack 1230 emits light having a longer wavelength than the second and third LED stacks 1330 and 1430, light generated from the first LED stack 1230 can be emitted outside through the second and third LED stacks 1330 and 1430. In addition, since the second LED stack 1330 emits light having a longer wavelength than the third LED stack 1430, light generated from the second LED stack 1330 can be emitted outside through the third LED stack 1430” (paragraph [0280])}.Regarding claim 16 (that depends from claim 2), Kim teaches the first LED structure layer forms a red light LED; the second LED structure layer forms a green light LED; and the third LED structure layer forms a blue light LED {“For example, since the light emitting diode stack for a display of FIG. 19 includes the first to third LED stacks 1230, 1330, and 1430 stacked in the vertical direction, one pixel may include three light emitting diodes R, G, and B. A first light emitting diode R may correspond to the first LED stack 1230, a second light emitting diode G may correspond to the second LED stack 1330, and a third light emitting diode B may correspond to the third LED stack 1430” (paragraph [0312])}.
Regarding claim 17, Kim teaches a micro-LED display chip, comprising: a substrate supporting an array of pixel drivers {“Referring to FIG. 22, a plurality of pixels is formed by patterning the light emitting diode stack 1000 described with reference to FIG. 19, Regarding claim 18 (that depends from claim 17), Kim teaches the common electrodes comprise a separate common electrode structure for all the micro LEDs within the same LED structure layer that produce the same color {“Here, the light emitting diodes LED1 to LED3 may correspond to the first to third LED stacks 2230, 2330, and 2430 stacked in one pixel, respectively. The anodes of the first to third LED stacks 2230, 2330, and 2430 are connected to the transistor Tr2 and the cathodes thereof are connected to the ground” (paragraph [0447])}. Regarding claim 19, Kim teaches a method for fabricating a single pixel tri-color micro light-emitting diode (LED) device for a display panel {Figure 25, for example}, comprising: providing a substrate {1510}, fabricating a first LED structure layer {1230} stacked on top of the substrate; fabricating a second LED structure layer {1330} stacked on top of the first LED structure layer; and fabricating a third LED structure layer {1430} stacked on top of the second LED structure layer; wherein the first LED structure layer, the second LED structure layer, and the third LED structure layer substantially overlap laterally with one another to form a light path that combines light emitted from the first LED structure layer, the second LED structure layer and the third LED structure layer Regarding claim 20 (that depends from claim 19), Kim teaches bonding the substrate {1510} and the first LED structure layer {1230} together by a first bonding layer {1530}; bonding the first LED structure layer {1230} and the second LED structure layer {1330} together by a second bonding layer {1550}; and bonding the second LED structure layer {1330} to and the third LED structure layer {1430} together by a third bonding layer {1570}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 8, 12, and 14 are rejected under 35 U.S.C. 103 as unpatentable over Kim.
Regarding claim 4 (that depends from claim 3), Kim does not appear to explicitly state that the first bonding layer is about 0.1 micron to about 3 microns, the second bonding layer is about 0.1 micron to about 5 microns, and the third bonding layer is about 0.1 micron to about 5 microns, wherein the second and third bonding layers are transparent.  However, routine experimentation to determine effective widths of the bonding layers for use in the Kim device, including widths within the claimed ranges, would have been obvious to one of ordinary skill in the art.
  
Regarding claim 8 (that depends from claim 7), Kim teaches at least one of the first, the second and the third reflection layers comprises a distributed Bragg reflector (DBR) structure {paragraph [0292]}.  Kim does not appear to explicitly state that each of the first, the second and the third reflection layers is about 0.1 micron to about 5 microns.  However, routine experimentation to determine effective widths of the reflection layers for use in the Kim device, including widths within the claimed ranges, would have been obvious to one of ordinary skill in the art.
Regarding claim 12 (that depends from claim 10), Kim teaches that the lower conductive layer {108P} and the upper conductive layer {144P} for each of the first, second and third LED structure layers comprise Indium Tin Oxide (ITO) layers {paragraphs [0199] to [0201]}.  Kim does not appear to explicitly state that each of the 
 Regarding claim 14 (that depends from claim 10), Kim does not appear to explicitly state that the epitaxial structure of each of the first, second and third LED structure layers is about 0.3 micron to about 5 microns.  However, routine experimentation to determine effective widths of the epitaxial layers for use in the Kim device, including widths within the claimed ranges, would have been obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826